Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered September 24, 1993, convicting her of assault in the first degree, assault in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*319Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the admission at trial of the victim’s prior consistent statement did not have the effect of improperly bolstering her testimony, since the statement was not admitted for the truth of the facts contained therein (see, People v Faucett, 185 AD2d 942).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.